DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 05-06-21.
Claims 1, 7, 15-16 and 21-22 are amended.
Claims 3 and 18-20 are canceled.
Claims 24 is added.
Claims 1-2, 4-17 and 21-24 are pending.

Election/Restrictions
Newly submitted claim 24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-17 and 21-23, (Elected and examined),
Group II, Claim 18, (Non-elected and withdrawn),
Group III, Claims 19-20, (Non-elected and withdrawn),
Group IV, Claims 24, (Newly added);
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups I and IV are related as two subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, 

the limitations of a capacitor disposed parallel to the magnetic member in the through portion and embedded in the first build-up layer; first and second core wiring layers respectively disposed on one surface and the other surface of the core layer, the first and second core wiring layers of which at least a portion is covered by the first build-up layer; a first wiring layer disposed on one surface of the first build-up layer; a first via layer passing through at least a portion of the first build-up layer; a second wiring layer disposed on the other surface of the first build-up layer; and a second via layer passing through at least a portion of the first build-up layer, wherein the adhesive 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
Applicant cancel non-elected Groups II and III, then improperly added more Group IV still under restriction requirement, which would delay the patent process.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments with respect to claims 1 and 21 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7-15, 17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano et al. (US20130223033), in view of Gouchi et al. (US20140043196).
Re Claim 1, Mano show and disclose
A printed circuit board, comprising: 
a core layer having a through portion (core 30 with a through portion, fig. 1); 
a magnetic member (174A, fig. 2) disposed in the through portion and comprising a magnetic layer (of magnetic layer 174A, fig. 2); 
a first coil pattern (coil pattern 158A, top left, fig. 1 and 2) attached to one surface of the magnetic layer via an adhesive (adhesive resin layer under coil pattern 158A, fig. 2); and 
a first build-up layer (build-up layer 50A and 50B, on both surfaces of core layer 30, fig. 1) covering at least a portion of the core layer, at least a portion of the magnetic member, and at least a portion of the first coil pattern (fig. 1), and the first build-up layer disposed in at least a portion of the through portion (fig. 1), and

wherein the adhesive is disposed in the through portion (fig. 1 and 2), 
Mano does not disclose 
an interface surface of the adhesive and the first coil pattern is coplanar with one surface of the core layer, and the first core wiring layer is positioned on a level corresponding to the first coil pattern.
Gouchi teaches a device wherein
 an interface surface of the adhesive (adhesive resin between 22 and 40, fig. 15) and the first coil pattern (22, fig. 15) is coplanar with one surface (top) of the core layer (core layer 12-15, fig. 15), and the first core wiring layer (26, fig. 15) is positioned on a level corresponding to the first coil pattern (fig. 15).
Therefore, it would have been obvious to one having ordinary skill in the art to rearrange the coil pattern coplanar with the wiring layer of the core layer as taught by Gouchi in the electronic device of Mano, in order to be able to easily plating the coil pattern and the core wiring layer at the same time, and to make the same height of vias in the same layer (50A, fig. 1) for simplifying the process for the electronic device, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
(Examiner’s Notes: Actually, only need move the inductor 110 upward a little, or make vias on top of inductor 112 and on top of core layer 30 the same height, the limitation of “the first core wiring layer is positioned on a level 
Re Claim 2, Mano show and disclose
The printed circuit board of claim 1, wherein the first coil pattern has a planar spiral shape (fig. 3).
Re Claim 4, Mano show and disclose
The printed circuit board of claim 1, wherein the magnetic member comprises a base layer and the magnetic layer disposed on the base layer (magnetic layer 174A disposed on base layer 150C, fig. 2).
	Re Claim 7, Mano show and disclose
The printed circuit board of claim 1, further comprising: a second core wiring layers (34B on bottom surfaces of core layer 30, fig. 1) disposed on the other surface of the core layer, the second core wiring layer of which at least a portion is covered by the first build-up layer (fig. 1); and a core via layer (36, fig. 1) passing through at least a portion of the core layer.
Re Claim 8, Mano show and disclose
The printed circuit board of claim 7, further comprising a first wiring layer (wiring layer on top of 50A, fig. 1) disposed on one surface of the first build-up layer; and a first via layer (via layer in 50A, fig. 1) passing through at least a portion of the first build-up layer.
Re Claim 9, Mano show and disclose

Re Claim 10, Mano show and disclose
The printed circuit board of claim 8, further comprising a second coil pattern (coil pattern 158A, top right, fig. 1 and 2) on one surface of the first build-up layer, wherein the first via layer comprises at least one wiring via (60Aa, fig. 1) connecting the first and second coil patterns to each other, and the first wiring layer is positioned on a level corresponding to the second coil pattern (on both surfaces of the first build-up layer 50A, fig. 1).
Re Claim 11, Mano show and disclose
The printed circuit board of claim 8, further comprising: a second wiring layer (at bottom of 50B, fig. 1) disposed on the other surface of the first build-up layer; and a second via layer (via layer in 50B, fig. 1) passing through at least a portion of the first build-up layer.
Re Claim 12, Mano show and disclose
The printed circuit board of claim 11, further comprising: one or more second build-up layers (50C, fig. 1) disposed on the one surface of the first build-up layer; one or more third build-up layers (50D, fig. 1) disposed on the other surface of the first build-up layer; one or more third wiring layer (wiring layer on top of 50C, fig. 1) respectively disposed on the one or more second build-up layers; one or more fourth wiring layer (wiring layer at bottom of 50D, fig. 1) respectively disposed on the one or more third build-up layers; one or more third 
Re Claim 13, Mano show and disclose
The printed circuit board of claim 12, further comprising: a first passivation layer (top 70, fig. 1) disposed on one side of the one or more second build-up layers and comprising a plurality of first openings (openings, fig. 1); and a second passivation layer (bottom 70, fig. 1) disposed on the other side of the one or more third build-up layers and comprising a plurality of second openings (openings, fig. 1).
Re Claim 14, Mano show and disclose
The printed circuit board of claim 1, further comprising a capacitor (210, fig. 21) disposed parallel to the magnetic member in the through portion and embedded in the first build- up layer (fig. 21).
Re Claim 15, Mano show and disclose
The printed circuit board of claim 14, further comprising: a second core wiring layers (34B on bottom surfaces of core layer 30, fig. 1) disposed on the other surface of the core layer, the second core wiring layer of which at least a portion is covered by the first build-up layer (fig. 1); a first wiring layer (wiring layer on top of 50A, fig. 1) disposed on one surface of the first build-up layer; and a first via layer (via layer in 50A, fig. 1) passing through at least a portion of the first build-up layer, wherein the first via layer comprises one wiring via (via 60Aa, fig. 1) 
Re Claim 17, Mano show and disclose
The printed circuit board of claim 1, wherein the core layer comprises another through portion spaced apart from the through portion (two through portions in core 30, fig. 21), wherein the printed circuit board further comprises a capacitor (210, fig. 21) disposed parallel to the magnetic member in the another through portion and embedded in the first build-up layer (fig. 21).
Re Claim 21, Mano show and disclose
A printed circuit board, comprising: 
a core layer having a through portion (core 30 with a through portion, fig. 1) penetrating through an upper surface and a lower surface of the core layer; 
a magnetic member (174A, fig. 2) disposed in the through portion and comprising a magnetic layer (of magnetic layer 174A, fig. 2); 
a coil pattern (coil pattern 158A, top left, fig. 1 and 2) attached to one surface of the magnetic layer via an adhesive (adhesive resin layer under coil pattern 158A, fig. 2); and 
a build-up layer (build-up layer 50A and 50B, on both surfaces of core layer 30, fig. 1) including an insulating layer (50A and 50B, fig. 1) covering at least a portion of one of the upper surface and the lower surface of the core layer, at least a portion of the magnetic member, and at least a portion of the coil pattern (fig. 1), 

wherein the insulating layer of the build-up layer extends from the one of the upper surface and the lower surface to be disposed in at least a portion of the through portion (fig. 1), and
the magnetic member is spaced apart from the core layer by a portion of the insulating layer of the build-up layer disposed in the through portion (fig. 1), 
Mano disclosed claimed invention, except for the magnetic member is in contact with the portion of the insulating layer of the build-up layer disposed in the through portion, since the sides of the component 110 is also covered by the resin material 150 same as the resin material of 50A and 50B, and both in the through portion of the core layer 30 (fig. 1-2), therefore, it would have been obvious to one having ordinary skill in the art to rearrange the component without resin covered sides, then embedded in the resin layer of 50A and 50B in the electronic device of Mano, in order to be able to have variety design choice of way of process for the embedded component in the electronic device; since it would/could perform the same function and make the same result for the electronic device;
Mano does not disclose 
the first core wiring layer is positioned on a level corresponding to the first coil pattern.
Gouchi teaches a device wherein

Therefore, it would have been obvious to one having ordinary skill in the art to rearrange the coil pattern coplanar with the wiring layer of the core layer as taught by Gouchi in the electronic device of Mano, in order to be able to easily plating the coil pattern and the core wiring layer at the same time, and to make the same height of vias in the same layer (50A, fig. 1) for simplifying the process for the electronic device, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
(Examiner’s Notes: Actually, only need move the inductor 110 upward a little, or make vias on top of inductor 112 and on top of core layer 30 the same height, the limitation of “the first core wiring layer is positioned on a level corresponding to the first coil pattern” could be met, even without the second reference).	
Re Claim 22, Mano show and disclose
The printed circuit board of claim 21, further comprising: a second core wiring layer (34B on bottom surface of core layer 30, fig. 1) disposed on the other surface of the core layer, the second core wiring layer of which at least a portion is covered by the build-up layer (fig. 1); and a core via layer (of via 36, fig. 1) passing through at least a portion of the core layer.
Re Claim 23, Mano show and disclose
The printed circuit board of claim 21, wherein the magnetic member comprises a base layer and the magnetic layer (magnetic layer 174A disposed .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano et al. in view of Gouchi, as applied to claim 4 above, further in view of Wang et al. (US20130187255).
Re Claim 5, Mano and Gouchi disclose
The printed circuit board of claim 4,
Mano and Gouchi do not disclose
wherein the base layer comprises a silicon (Si) substrate.
Wang teaches a device wherein
the base layer comprises a silicon (Si) substrate (a magnetic layer 119 on an insulation silicon substrate 106, fig. 1B and 1E; Each silicon substrate 106 is separated from an adjacent silicon substrate 106 by an intermediate layer 119 of magnetic material, [0019]).
Therefore, it would have been obvious to one having ordinary skill in the art to use magnetic layer on silicon insulation layer as taught by Wang in the electronic device of Mano, in order to be able to have better insulation between layers in the inductive component for the electronic device; and since the silicon layer is well-known and commonly used in a printed circuit board art.	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano et al. in view of Gouchi, as applied to claim 4 above, further in view of Kuo et al. (US20160307991).
Re Claim 6, Mano and Gouchi disclose
The printed circuit board of claim 4,
Mano and Gouchi do not disclose

Kuo teaches a device wherein
	the magnetic layer comprises a cobalt-tantalum-zirconium alloy (the magnetic layer 142 embedded in a printed circuit board, (fig. 1B and 8), which comprises Co.sub.xZr.sub.yTa.sub.z (CZT), where x, y, and z represents the atomic percentage of cobalt (Co), zirconium (Zr), and tantalum (Ta), [0033]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the CZT material for the embedded magnetic layer as taught by Kuo in the electronic device of Mano, in order to increase the efficiency of the magnetic layer and to reduce the space for the electronic device.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 16 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
further comprising: a second core wiring layer disposed on the other surface of the core layer, the second core wiring layer of which at least a portion is covered by the first build-
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 16 and all claims dependent thereof patentable over art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848